     Case 2:20-cv-02214-TLN-DB Document 20 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN B. JOHNSON,                                No. 2:20-cv-02214-TLN-DB
12                       Plaintiff,
13           v.                                        ORDER
14    UNITED STATES [FBI],
15                       Defendant.
16

17

18          Plaintiff is proceeding pro se with the above-entitled action. The matter was referred to a

19   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On January 8, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within thirty days after service of the findings and

23   recommendations. Plaintiff has filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. The findings and recommendations filed January 8, 2021 (ECF No. 12) are ADOPTED

28   IN FULL;
                                                       1
     Case 2:20-cv-02214-TLN-DB Document 20 Filed 03/22/21 Page 2 of 2


 1            2. Plaintiff’s November 4, 2020 application to proceed in forma pauperis (ECF No. 2) is

 2   DENIED;

 3            3. Plaintiff’s November 4, 2020 complaint (ECF No. 1) is DISMISSED without leave to

 4   amend;

 5            4. Plaintiff’s November 17, 2020 motion to amend (ECF No. 3) is DENIED;

 6            5. Plaintiff’s November 23, 2020 motion in arrest (ECF No. 4) is DENIED;

 7            6. Plaintiff’s November 23, 2020 motion for injunction (ECF No. 7) is DENIED;

 8            7. Plaintiff’s December 1, 2020 motion to dismiss related case (ECF No. 9) is DENIED;

 9            8. Plaintiff’s December 18, 2020 motion for relief (ECF No. 10) is DENIED;

10            9. Plaintiff’s December 18, 2020 motion for preliminary injunction (ECF No. 11) is

11   DENIED;

12            10. Plaintiff’s February 19, 2021 motion to cease and desist (ECF No. 17) is DENIED;

13            11. Plaintiff’s February 23, 2021 motion to cease and desist (ECF No. 18) is DENIED;

14            12. Plaintiff’s March 12, 2021 motion to cease and desist (ECF No. 19) is DENIED;

15            and

16            13. The Clerk of Court is directed to close the case.

17   DATED: March 19, 2021

18

19

20                                                               Troy L. Nunley
                                                                 United States District Judge
21

22

23

24

25

26
27

28
                                                        2
